Citation Nr: 0218442	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured skull.

2.  Entitlement to service connection for a foot 
disability.

3.  Entitlement to an evaluation in excess of 10 percent 
for residuals of a left knee contusion.

(The issue of entitlement to service connection for a 
bilateral eye disability will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1942 to 
November 1945.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Pittsburgh, Pennsylvania.  The matters on 
appeal are returning following Board-requested remand 
action in May 2001.  During the pendency of the appeal, 
the rating assigned to the veteran's left knee disability 
has been increased to 10 percent.  Although that increase 
represented a grant of benefits, the United States Court 
of Appeals for Veterans Claims (Court) has held that a, 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The veteran has indicated his intent to continue 
to pursue an increased rating for his left knee 
disability.  The issues identified as before the Board on 
the first page of this decision reflect the above.

The Board notes that the veteran also perfected appeals of 
denials of entitlement to service connection for bilateral 
hearing loss and disability of the low back.  Following 
the Board's May 2001 remand, the RO granted entitlement to 
service connection for bilateral hearing loss, assigned a 
30 percent evaluation, effective February 28, 2000; and 
granted service connection for degenerative lumbar spine 
spondylosis, assigned a 10 percent rating effective 
February 28, 2000.  In the supplemental statement of the 
case issued in September 2002, the RO noted the above-
cited grants and advised the veteran that he would be 
fully informed of those determinations by separate letter.  
From a review of the claims file it is unclear whether the 
RO notified the veteran of the grants of service 
connection, percentage rating and effective date 
assignments, and unclear whether he was specifically 
advised of his appellate rights with respect to such 
determinations.  That matter is therefore referred to the 
RO to ensure the veteran is properly notified of the 
recent rating action and his appellate rights.  Insofar as 
the September 2002 rating decision represented a full 
grant of the service connection benefits sought, however, 
those matters are no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board is undertaking additional development on the 
issue of entitlement to service connection for a bilateral 
eye disability pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide any notice of 
the development required by 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing this issue.

A motion to advance this case on the Board's docket has 
been granted under the authority of 38 U.S.C.A. § 7102(a) 
(West Supp. 2002) and 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issues decided herein have 
been obtained.

2.  A foot disability was not shown during service or for 
many years thereafter and currently diagnosed foot 
disability is not etiologically related to active service.

3.  There are no current residuals of any in-service skull 
fracture.

4.  The veteran's left knee disability is manifested by 
limitation of motion which does not more nearly 
approximate extension to 15 degrees than extension to 
10 degrees and does not more nearly approximate flexion to 
30 degrees than flexion to 45 degrees; there is no 
evidence of instability or subluxation.


CONCLUSIONS OF LAW

1.  A foot disability was not incurred in or aggravated by 
active military service and arthritis of the foot may not 
be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Residuals of a skull fracture were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left knee contusion have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
For the purposes of this decision, the Board will assume 
that the VCAA and the implementing regulations, to include 
the notice and duty to assist provisions, are applicable 
to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claims were most recently considered by 
the RO.  The record reflects that through the statement of 
the case, supplements thereto, the Board's May 2001 
remand, and October 2001 correspondence from the RO to the 
veteran, the veteran has been informed of the evidence and 
information necessary to substantiate the claims, the 
evidence that he should submit, the information needed 
from him to enable VA to obtain evidence and information 
in support of his claims, and the assistance that VA would 
provide in obtaining evidence and information in support 
of the claims.  Therefore, the Board is satisfied that VA 
has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the claims file contains VA and 
private medical evidence identified as relevant by the 
veteran, as well as the veteran's service medical records 
and reports of VA examinations pertinent to the existence, 
etiology and/or severity of the skull, foot, and left knee 
disabilities at issue in this appeal.  All development 
requested in the Board's March 2001 remand has been 
satisfactorily completed.  Stegall v. West, 11 Vet. App. 
268 (1998).  Neither the veteran nor his representative 
has raised a question as to the adequacy of completed 
development, nor has either identified any additional 
evidence or information which could be obtained to 
substantiate any of the claims.  In fact, in September 
2002 the veteran specifically advised VA that he has no 
more evidence to submit relevant to his claims and 
requested his appeal be forwarded to the Board.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

Factual Background

Service medical records reflect the veteran's incurrence 
of traumatic synovitis of the left knee coincident with 
enemy action; he is in receipt of a Purple Heart Medal 
based on such injury.  Service medical records are 
negative for complaints, abnormal findings or diagnoses 
pertinent to the veteran's feet.  One record, dated in 
August 1943, notes incurrence of a small laceration on the 
scalp coincident with the veteran's left knee injury.  
Physical examination of the head was normal, as were the 
results of skull X-rays completed at that time.  No 
abnormalities of the skull or feet were noted on the 
report of examination at discharge.

The veteran appeared for a VA examination in April 1948 
with complaints relevant to his left knee.  He indicated 
he had difficulty changing positions quickly and that his 
knee seemed to buckle outward.  He denied any locking.  He 
made no complaints relevant to his head/skull at that time 
and, in fact, stated that he had no complaints other than 
relevant to his left knee at that time.  He was noted to 
have a normal gait and the examiner noted that there was 
no evidence of pes planus or a high arch in either foot.  
No left knee pathology was noted in conjunction with the 
examination.  General medical examination was opined to be 
essentially negative.

In a rating decision dated in May 1948, the RO granted 
service connection for residuals of a contusion of the 
left knee and assigned a noncompensable evaluation, 
effective February 9, 1948.

In April 2000, the veteran presented for a VA examination.  
He complained of left knee problems, primarily pain.  
Examination revealed swelling of the left knee.  He 
manifested left knee flexion to 110 degrees and extension 
to -10 degrees.  Anterior and posterior drawer tests were 
slightly positive on the left knee.  The impression was a 
minimal degenerative change in the left knee and a small 
spur noted on radiologic testing.

In a rating decision dated in June 2000, the RO increased 
the rating assigned to the veteran's left knee disability 
to 10 percent, effective February 28, 2000.  

In August 2000, the veteran testified at a personal 
hearing.  He reported that his claimed disabilities were 
incurred as a result of his involvement in an explosion on 
board his ship while in military service.  Relevant to his 
foot claim, he indicated he was seeking benefits based on 
his right foot/ankle; he stated that he broke or fractured 
it during service.  He described continued ankle problems, 
manifested by black and blue marks.  He did not comment 
relevant to his left foot/ankle.  The veteran also cited 
to the evidence of an in-service laceration of the skull 
and stated that he had had drainage out of his left eye 
and ear and had been told he fractured his skull in 
connection with his in-service treatment.  Pertinent to 
his left knee the veteran indicated that it hurt only once 
in a while.  He denied walking with a brace, but indicated 
he would sometimes use a wrap/ACE bandage.

The veteran appeared for VA examinations in March 2002.  
Each examination report reflects review of the entire 
claims file, as well as current examination of the 
veteran.  Pertinent to the veteran's lower extremity 
complaints, the VA examiner noted report of right 
ankle/leg and right knee pain.  The veteran made no 
specific complaints relevant to the left knee, although 
the examiner noted that the veteran had a history of left 
knee problems for which he was service connected.  The 
veteran denied radiating pain into the extremities.  He 
manifested a normal gait.  The examiner described the 
veteran as elderly and in no acute distress.  There was no 
effusion of the left knee.  The veteran demonstrated left 
knee motion from zero to 130 degrees, described as 
excellent by the VA examiner.  The VA examiner also noted 
that the veteran's left knee was stable to anterior, 
posterior, varus and valgus stress testing.  There was no 
effusion, tenderness or instability of the right ankle.  
There was 4+/5 weakness with dorsiflexion and eversion of 
the right ankle.  Strength in the lower extremities was 
otherwise stated to be 5/5.  Ankle motion was stated to be 
excellent.  X-rays showed mild-to-moderate arthritis in 
the left knee.  There was noted to be arthritic change in 
the first metatarsal phalangeal joint of the right foot; 
the foot was otherwise stated to be normal.  The VA 
examiner summarized that the veteran had limited arthritis 
in the left knee.  The examiner described "very mild" 
arthrosis in the left knee and recommended treatment with 
NSAIDS and mild wraps or braces as needed.  The examiner 
noted that no real further intervention was necessary for 
the knee at that time.  A diagnosis of right hallux 
rigidus is shown.  The VA examiner opined that the right 
ankle problems were attributable to uneven ground and age, 
and that without documentation of any in-service injury it 
was difficult to state that a link exists between service 
and current right ankle disability.  The veteran made no 
complaints relevant to the left foot/ankle and the 
examiner noted no diagnosed disability pertinent thereto.

In a Memorandum dated in August 2002, the Chief of 
Orthopedic Surgery noted review of the March 2002 VA 
examination findings and service medical records, as well 
as the remainder of the claims file.  The Chief emphasized 
that only one service medical entry pertained to the head, 
and that such noted only a small laceration of the scalp, 
without note of any skull fracture.  The Chief concluded 
there was no evidence confirming incurrence of any skull 
fracture or clinical evidence to support the veteran's 
subjective complaints.

Service Connection-Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Where a veteran served for at least 
90 days during a period of war or after December 31, 1946, 
and certain chronic diseases, such as arthritis, become 
manifest to a degree of 10 percent within one year from 
the date of termination of such service, such diseases 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on 
the merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza [v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)]; 
see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107 (West Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service Connection-Analysis

The veteran contends that he fractured his skull in 
service and also incurred a fracture or break of his right 
foot coincident with the in-service explosion that 
resulted in left knee disability.  Service medical records 
show no chronic disability of either foot or of the skull.  
In fact, in-service skull X-rays were specifically 
interpreted as negative for evidence of any fracture and 
records do not reflect that the veteran made complaints 
relevant to either foot.  There is also no evidence of 
arthritis of either foot within the initial post-service 
year.  Here the Board further emphasizes that at the time 
of his initial post-service examination the veteran made 
complaints relevant only to the left knee and specifically 
stated he had no other complaints at that time.  The 1948 
VA examination report identified no disabilities of the 
foot or skull.  Thereafter, the record is negative for 
treatment or other documentation of skull or foot 
complaints for decades after service.

The Board notes that examinations of the foot and skull 
were conducted by VA in connection with this appeal and 
that specific opinions as to the existence and etiology of 
disabilities of the feet and skull were obtained.  Such 
opinions were based on review of the veteran's relevant 
medical history as documented in service medical and post-
service medical evidence.  The examiners also considered 
the veteran's own account of in-service events.  

The March 2002 and August 2002 VA examiners specifically 
considered the veteran's account of an in-service head 
injury and noted the service medical entry showing a 
laceration on the skull.  However, contemporary 
examination evidence was negative for any identified 
disability residual to a skull fracture, and, in fact, in 
August 2002, the Chief of Orthopedics emphasized the lack 
of any evidence, past or current, that the veteran had 
ever had a fracture of his skull. 

The March 2002 VA examiner also noted the absence of any 
in-service documentation of a fracture or other injury to 
either foot.  The examiner then focused on the veteran's 
right foot consistent, with complaints made by the veteran 
during the examination and otherwise in his appeal.  The 
VA examiner suggested age as an etiology for the veteran's 
subjective right foot complaints and noted a diagnosis of 
hallux valgus.  The VA examiner concluded that without 
documentation of an in-service injury it was difficult to 
show any link between a current right foot/ankle 
disability and service.  In that regard, the Board again 
emphasizes that although service medical records clearly 
document the veteran's left knee injury and treatment 
therefor, and even include note of a skull laceration, 
they are completely negative for note of problems with 
either foot.  Moreover, the post-service record is 
negative for foot complaints for decades after service and 
there is no competent medical opinion of record relating 
any currently manifested disability of either foot to 
service.  Thus, although the Board will concede in 
accordance with 38 U.S.C.A. § 1154(b) that the veteran 
sustained right foot trauma in service, it is clear that 
this trauma resolved without residuals since no residual 
was found on the examination for discharge, no complaint 
or abnormal finding pertaining to the foot was recorded on 
the initial VA examination, there is no medical evidence 
of any right foot disorder until decades following the 
veteran's discharge from service, and there is no medical 
evidence suggesting that any current right foot disorder 
is etiologically related to service.  

Finally, the Board has considered the veteran's statements 
to the effect that he has current skull and right foot 
disabilities due to service trauma; however, laypersons, 
such as the veteran, are not qualified to render a medical 
diagnosis or an opinion concerning medical causation .  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of these circumstances, the Board must conclude 
that the preponderance of the evidence is against these 
claims.

Rating Evaluation-Legal Criteria

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2002).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 
percent evaluation if flexion is limited to 45 degrees, a 
20 percent evaluation if flexion is limited to 30 degrees 
or a 30 percent evaluation if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 
percent evaluation if extension is limited to 10 degrees, 
a 20 percent evaluation if extension is limited to 15 
degrees, a 30 percent evaluation if extension is limited 
to 20 degrees, a 40 percent evaluation if extension is 
limited to 30 degrees or a 50 percent evaluation if 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence 
or deformity of structures or other pathology, or it may 
be due to pain, supported by adequate pathology and 
evidenced by the visible behavior in undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed 
to more or less than normal movement, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
recurrent subluxation or lateral instability.

VA General Counsel opinions have provided that when a knee 
disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 and a veteran also has limitation of knee motion 
which at least meets the criteria for a noncompensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  
See VAOPGCPREC 9-98 (August 14, 1998) (63 Fed. Reg. 56,704 
(1998)); VAOPGCPREC 23-97 (July 1, 1997) 
(62 Fed. Reg. 63,604 (1997)).

Rating Evaluation-Analysis

The Board recognizes that at the time of VA examination in 
April 2000, the examiner noted that drawer testing of the 
left knee was slightly positive.  He did not indicate 
whether this was sufficient to establish the presence of 
instability, subluxation or laxity, nor did he otherwise 
indicate that the veteran had instability, subluxation or 
laxity of the left knee.  At the March 2002 examination, 
it was specifically noted that the veteran's left knee was 
stable.  Therefore, the Board has concluded that the 
disability does not warrant a separate compensable rating 
under Diagnostic Code 5257. 

At the April 2000 VA examination, the veteran demonstrated 
range of left knee motion of 10 degrees of extension and 
110 degrees of flexion.  The examiner did not identify any 
objective evidence of pain of the left knee, nor did he 
otherwise identify disability factors upon which to 
conclude that the limitation of motion more nearly 
approximated the criteria for a 20 percent evaluation than 
the criteria for a 10 percent evaluation.  At the March 
2002 VA examination, the veteran demonstrated left knee 
motion from zero to 130 degrees, and the examiner 
described the range of motion as excellent.  Again, the 
examiner identified no additional disability factors 
indicative of limitation of motion which more nearly 
approximates the criteria for a 20 percent evaluation than 
the criteria for a 10 percent evaluation.  Throughout the 
appeal period the veteran's motion loss of the left knee 
has not more nearly approximated extension to 15 degrees 
than extension to 10 degrees and has not more nearly 
approximated flexion to 30 degrees than flexion to 
45 degrees.  As such, Diagnostic Codes 5260 and 5261 
provide no basis for an increased rating. 

Finally, the Board notes that the veteran himself has 
described no flare-ups or interference with daily 
activities.  Notably, at the time of his personal hearing 
he complained only of occasional left knee pain.  Also, 
although he generally indicated left knee problems at the 
time of examination in March 2002, a review of the 
examiner's narrative reveals that the veteran made 
specific contentions relevant to problems with his right 
lower extremity, but did not state any clear symptoms 
relevant to his left knee.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2002), however, the Board finds no basis upon which 
to assign a higher disability evaluation.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2002).  The 
veteran in this case is retired and has not demonstrated 
the need for medical treatment, surgery or use of any 
prescribed medications for his left knee.  In addition, 
the veteran has not alleged the existence of unusual 
manifestations of left knee disability.  In sum there is 
no indication in the record that the average industrial 
impairment from the veteran's knee disability would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for residuals of a 
fractured skull is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee contusion is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

